Action to recover damages for breach of a building contract and for a judgment decreeing that defendant H. H. & Son Building Corp. was and is an agent of defendant Hastings Terrace, Inc., for the construction of two buildings; that defendant Hastings Terrace, Inc., is the true obligor to plaintiff; and that the acts and conduct of defendants, through their officers, directors and stockholders in the formation of each corporation and the manner in which defendants procured the construction of the buildings, were all calculated to and did impede, impair and prejudice the rights of plaintiff and constituted a conspiracy and a fraud against plaintiff. Defendants appeal from three orders. Order denying defendants’ motion for judgment on the pleadings, pursuant to rule 112 of the Rules of Civil Practice, affirmed. Order granting plaintiff’s motion for reargument of defendants’ motion to preclude and directing that the order of preclusion be set aside, affirmed, with leave to defendants, if so advised, to apply for particulars with respect to plaintiff’s third cause of action grounded in conspiracy, after the examination before trial of defendants has been completed. Order denying defendants’ motion to vacate plaintiff’s notice of examination before trial, and directing the examination, affirmed. Examination to proceed on five days’ notice. Plaintiff is awarded one bill of $10 costs and disbursements. No opinion. Nolan, P. J., Carswell, Adel, MacCrate and Beldock, JJ., concur.